 

Exhibit 10.26
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
EXEMPTION FROM REGISTRATION UNDER THE FOREGOING LAWS. ACCORDINGLY, THIS NOTE MAY
NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT (i) AN OPINION OF
COUNSEL SATISFACTORY TO HEARTLAND FINANCIAL USA, INC. THAT SUCH SALE, TRANSFER
OR OTHER DISPOSITION MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS OR (ii) SUCH
REGISTRATION.
HEARTLAND FINANCIAL USA, INC.
Senior note
$[dollar amount]
Heartland Financial USA, Inc., a Delaware corporation (hereinafter referred to
as the “Company”), for value received, hereby promises to pay to “Company” or
registered assigns (hereinafter referred to as “Holder”), the principal sum of
$_________ in lawful money of the United States of America, plus interest on the
unpaid principal balance of this Note at an annual rate of 5%. The principal
amount of this Note shall be payable on December 1, 2015 (or the following
Business Day if December 1, 2015 is not a Business Day). Accrued interest shall
be payable on March 31, June 30, September 30 and December 31 of each year,
commencing on December 31, 2010, to the Holder of record as of March 15, June
15, September 15 and December 15, respectively. The amount of interest payable
for any period will be computed on the basis of actual days elapsed in a 365-day
year. In the event that any date on which interest is payable on the Notes is
not a Business Day, then payment of the interest payable on such date will be
made on the next succeeding day that is a Business Day (and without any interest
or other payment in respect of any such delay), except that, if such Business
Day is in the next succeeding calendar year, such payment will be made on the
immediately preceding Business Day, in each case with the same force and effect
as if made on the date such payment was originally payable (each, an “Interest
Payment Date”). Accrued interest that is not paid on the applicable Interest
Payment Date will bear additional interest on the amount thereof (to the extent
permitted by law) at the rate per annum of 5% thereof, compounded quarterly. The
term “interest” as used herein shall include quarterly interest payments, and
interest on quarterly interest payments not paid on the applicable Interest
Payment Date.
Payment of principal of and any interest on the Notes will be made at the office
of the Company, except that at the option of the Company payment of any interest
may be made (i) by check mailed to the address of the person entitled thereto as
such address shall appear in the securities register or (ii) by transfer to an
account maintained by the person entitled thereto as specified in the securities
register, provided that proper transfer instructions have been received by the
regular record date. Payment of any interest on the Notes will be made to the
person in whose name such Note is registered on the date for such interest
payment.
This Note is subject to the following terms and conditions:

 

--------------------------------------------------------------------------------

 

1.Events of Default
Any one or more of the following events that has occurred and is continuing
constitutes an Event of Default:
(a)failure to pay interest on the Notes when due, continued for 30 days;
(b)failure to pay principal on the Notes when due, whether at maturity, upon
redemption by declaration, or otherwise; or
(c)any receivership, insolvency proceeding, bankruptcy, assignment for the
benefit of creditors, reorganization, whether or not pursuant to bankruptcy
laws, dissolution, liquidation or any other marshalling of assets and
liabilities of the Company.
 
Following an Event of Default described in clause (c) above, the Holder may
declare the entire principal and accrued interest on the Note due and payable
immediately, and upon such declaration the Note shall become immediately due and
payable without further notice, demand or presentment. The Holder may annul such
declaration and waive the default if the default (other than the non-payment of
the principal of the Note which has become due solely by such acceleration) has
been cured and a sum sufficient to pay all matured installments of interest and
principal due otherwise than by acceleration has been paid to the Holder. Other
Events of Default do not entitle the Holder to declare the principal due and
payable immediately.
Following any Event of Default, the Holder shall have the right to exercise all
other rights and remedies available at law or in equity.
The Company agrees to pay all reasonable costs of collection, including
reasonable attorneys' fees, in the event that payment shall not be made under
the terms and conditions of this Note.
2.Priority
The indebtedness evidenced by this Note will rank pari passu with all
outstanding indebtedness to financial institutions or financial institution
lenders and is and shall remain senior to the trust preferred securities issued
by the Company's wholly-owned trust subsidiaries, the proceeds of which are used
to purchase junior subordinated debentures from the Company. The Note is not a
deposit and will not be insured by the FDIC. The Note will not have priority
over the holders of deposits in the Company's bank subsidiaries as to the assets
of such banks.
3.Transfer
Subject to the restrictions on transfer in the legend on the front of this Note,
this Note and all rights hereunder are transferable, in whole or in part, at the
principal office of the Company by the holder hereof in person or by duly
authorized attorney, upon surrender of this Note properly endorsed. The bearer
of this Note, when endorsed, may be treated by the Company and all other persons
dealing with this Note as the absolute owner hereof for any purpose and as the
person entitled to exercise the rights represented by this Note, or to the
transfer hereof on the books of the Company, any notice to the contrary
notwithstanding; but until such transfer on such books, the Company may treat
the registered owner hereof as the owner for all purposes.
4.Notices
All demands and notices to be given hereunder shall be delivered or sent by
first class mail, postage prepaid; in the case of the Company, addressed to its
corporate headquarters, 1398 Central Avenue, Dubuque, Iowa 52001, until a new
address shall have been substituted by like notice; and in the case of Holder,
addressed to Holder at the address written below, until a new address shall have
been substituted by like notice.

 

--------------------------------------------------------------------------------

 

5.Covenants Bind Successors and Assigns.
All the covenants, stipulations, promises and agreements in this Note contained
by or on behalf of the Company shall bind its successors and assigns, whether so
expressed or not.
 
6.Revival and Reinstatement of Obligation. To the extent that any payment made
hereunder to a Holder is subsequently required to be, and is, returned to the
Company for any reason, including, without limitation, that such payment is
invalidated, declared fraudulent, or preferential or set aside or is required to
be, and is, repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause, then that portion of this Note previously satisfied by such
payment shall be revived and continue in full force and effect as if such
payment had never been made.
 
7.Governing Law. This note shall be construed in accordance with and governed by
the law of the State of Delaware, without giving effect to conflicts of laws
principles.
 
8.Severability. Any provision of this Note held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
9.Waivers. The Company hereby unconditionally waives any and all right to
presentment, demand, protest or notice of any kind.
 
10.Headings. Paragraph headings used in this Note are for convenience of
reference only, are not part of this Note and shall not affect the construction
of, or be taken into consideration in interpreting, this Note.
{Signature Page Follows}
IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by a duly authorized officer.
 
Dated: ___________________
HEARTLAND FINANCIAL USA, INC.
 
 
By: / s/ John K. Schmidt____________________
        John K. Schmidt, EVP, COO & CFO
        1398 Central Avenue
        Dubuque, Iowa 52001
        (563)589-1994 office

 
 
 
 

 

--------------------------------------------------------------------------------

 

ASSIGNMENT
(To be signed only upon transfer of this Note)
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________________________________ $_____ in aggregate principal amount of this
Note and appoints ___________________________________ attorney to transfer such
right on the books of Heartland Financial USA, Inc., with full power of
substitution in the premises.
Dated:__________________
 
Signature: ____________________________________________
 
Social Security or other Tax Identification No. _________________________
 
Please print name and complete address:
 
_________________________________
 
_________________________________
 
_________________________________
 
 
 
 
 
 

 